Citation Nr: 0716244	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-00 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for a recurrent 
dislocation of the right shoulder, currently rated 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1982.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefit sought on 
appeal.  In an October 2005 rating decision the RO granted 
the currently assigned 20 percent rating.


FINDINGS OF FACT

1.  The veteran is left handed.

2.  A recurrent dislocation of the right shoulder is not 
manifested by limitation of motion to 25 degrees from the 
side, or by ankylosis of the scapulohumeral articulation.


CONCLUSION OF LAW


The veteran does not meet the criteria for a rating in excess 
of 20 percent for a recurrent dislocation of the right 
shoulder. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5200, 5201, 5202, 5003 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April and June 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure, as pertinent, to provide notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  The failure to provide 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal is harmless 
because the preponderance of the evidence is against the 
claim, and any questions as to the appropriate effective date 
to be assigned are moot.  The claim was readjudicated in an 
October 2005 supplemental statement of the case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the requisite notice was harmless 
error.  In this regard, the content of the April and June 
2003 notices provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify. The veteran was 
thereafter afforded every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  As noted above, the claim was readjudicated in 
October 2005.  Hence, the actions taken by VA cured the error 
in the timing of notice.  Further, the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim before 
adjudication.  For these reasons, it is not prejudicial to 
the appellant for the Board to decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

Service medical records show that the veteran is left handed.  
Hence his right arm is his minor extremity.

August 1979 service medical records indicate the veteran 
dislocated his right shoulder when he fell down a ladder.  He 
underwent shoulder surgery in June 1982.

A November 1982 rating decision granted service connection 
for recurrent right shoulder dislocation and rated it as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (impairment of the clavicle or scapula), effective 
August 14, 1982. In February 2003, the veteran filed a 
request for an increased rating.  An October 2005 rating 
decision granted the right shoulder disability a 20 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5202 
(limitation of motion of the arm), effective from February 
25, 2003.

In May 2003, the veteran underwent a VA examination and 
reported that since surgery in 1982 there were no further 
dislocations.  He complained of pain in his right shoulder 
with long term use such as sorting mail and placing mail in 
mailboxes or slots.   The veteran reported taking aspirin or 
Tylenol with some benefits, but most benefit occurred with 
rest.  The examiner notated there was no swelling.  The 
veteran did have some movements that were limited in the 
shoulder.

Upon examination, movement of the right shoulder was limited.  
Flexion was limited to 160 degrees, abduction was limited to 
145 degrees, external rotation to 50 degrees, and internal 
rotation to 80 degrees.  The right shoulder was limited 
mostly  by pain, with pain at the end points of motion.  
There was no evidence of ankylosis.  Reflexes were 2+ and 
equal bilaterally, it could be a temporary phase.  He had 
good grasp of approximately 5/5 in both hands.  X-ray of the 
scapula and right shoulder showed postoperative change.  
There was no acute fracture or malalignment.  The examiner 
diagnosed limitation of motion of the shoulder probably 
related to postoperative changes and the operation performed 
for recurrent dislocation of the right shoulder.

In a July 2003 statement in support of his claim, the veteran 
reported that in the last five years his shoulder had 
bothered him both on the job and at home.  The veteran stated 
that he sometimes called in sick to work in order to rest his 
shoulder.  He also reported a loss of range of motion which 
also interfered with his work.

In May 2005, the veteran underwent a VA examination where he 
reported that his right shoulder pain had gotten worse, and 
he had been unable to put his arm in upright positions.  
Various motions were reportedly very uncomfortable and 
painful.  The examiner notated range of motion for the right 
shoulder was to 180 degrees for flexion, abduction was to 150 
degrees, external and internal rotation was to 65 degrees, 
and rotation was to 100 degrees.  There was no pain at 180 
degrees and none at 65 degrees.  The veteran was found to 
show an additional limitation of motion by pain, fatigue, 
weakness, lack of endurance, which was the greatest, but no 
incoordination on the right.  The additional impairment with 
heavy use or flare up was 15 degrees.  The examiner diagnosed 
postoperative residuals, recurrent dislocation of the right 
shoulder.  Objective factors were pain and fatigue on motion 
with marked limitation in motion, greatest on external 
rotation and reaching.  For activities of living and 
athletics, the examiner concluded the veteran was "much" 
(sic) limited.

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases. 38 
C.F.R. § 4.21. Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision. Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Shoulder injury residuals can be rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5200, 5201, 5202, and 5203. 
Diagnostic Code 5200 addresses ankylosis of scapulohumeral 
articulation. Ankylosis is the fixation of a joint. Dinsay v. 
Brown, 9 Vet. App. 79 (1996). Favorable ankylosis, with 
abduction limited to 60 degrees, with the ability to reach 
the mouth and head, is assigned a 30 percent evaluation.

Under Diagnostic Code 5201, a 30 percent rating is assigned 
when minor arm motion is limited to 25 degrees from the side.

A 40 percent rating is assigned under Code 5202 when there is 
fibrous union of the humerus. 38 C.F.R. § 4.71a, Diagnostic 
Code 5202.

Diagnostic Code 5203 is for application when there is 
impairment of the clavicle or scapula through nonunion or 
dislocation; the maximum rating allowed under Diagnostic Code 
5203 is 20 percent.

The appellant has appealed the 20 percent rating that was 
assigned for recurrent dislocation of the right shoulder.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, 38 C.F.R. § 4.2, the regulations do not 
give past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating musculoskeletal system disorders, 38 C.F.R. 
§ 4.40 allows for consideration functional loss due to pain 
and weakness causing additional disability beyond that 
reflected on range of motion measurements made in a clinical 
setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 
38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.

Analysis

The veteran alleges that his right shoulder disability is 
manifested by chronic pain and loss of motion that has 
worsened over time thereby warranting the assignment of a 
higher disability evaluation.

After consideration of the record it is found that the 
preponderance of the evidence is against finding that the 
veteran's shoulder disability warrants a greater evaluation.  
In this regard, neither a limitation of arm motion to 25 
degrees from the side nor fibrous union of the humerus is 
clinically evident as required for a higher evaluation.  
Additionally, the May 2005 VA examiner specifically found no 
evidence of right shoulder ankylosis.  Hence, an evaluation 
under Diagnostic Code 5200 would be inappropriate.  As such, 
the veteran does not meet the schedular requirements for an 
increased evaluation.

The Board considered the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 in rating the appellant's recurrent dislocation 
of the right shoulder.  At no time, however, have such signs 
as disuse muscle atrophy due to pain been objectively 
presented, nor has pain caused such pathology as to equate to 
ankylosis.  Finally, it is well to note that the assignment 
of a 20 percent evaluation reflects that the disorder is 
productive of some degree of impairment.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  Hence, an increased evaluation 
under these regulations for painful motion is not in order. 

It is undisputed that the veteran's disability affects 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account. The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations. 38 U.S.C.A. § 1155. "Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." 38 C.F.R. 
§ 4.1. Therefore, given the lack of objective evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

The appeal is denied.


ORDER

Entitlement to a rating in excess of 20 percent for a 
recurrent dislocation of the right shoulder is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


